Exhibit 10.1

NEWMARKET CORPORATION

2014 INCENTIVE COMPENSATION AND STOCK PLAN

ARTICLE I

DEFINITIONS

 

1.01. Administrator

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.

 

1.02. Affiliate and Associate

Affiliate and Associate shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

 

1.03. Agreement

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of a Stock Award, award of Stock Units, Incentive Award, Option or
SAR granted to such Participant.

 

1.04. Beneficial Owner

Beneficial Owner has the meaning set forth in Rule 13d-3 under the Exchange Act,
except that a Person shall not be deemed to be the Beneficial Owner of any
securities the holding of which is properly disclosed on a Schedule 13G.

 

1.05. Board

Board means the Board of Directors of the Company.

 

1.06. Cause

Cause means that the Participant has been convicted of a felony that involves
the misappropriation of the assets of the Company or a Related Entity or that
materially injures the business reputation of the Company or a Related Entity.

 

1.07. Change in Control

Change in Control means the occurrence of any of the following events:

(a) any Person or “group,” within the meaning of Section 13(d)(3) of the
Exchange Act (excluding Bruce C. Gottwald, Floyd D. Gottwald, members of either
of their families and any Affiliate of any of them) becomes, directly or
indirectly, the Beneficial Owner of 30% or more of the combined voting power of
the then outstanding Company securities that are entitled to vote generally for
the election of the Company’s directors (the “Voting Securities”) (other than as
a result of an issuance of securities by the Company approved by Continuing
Directors, or open market purchases approved by Continuing Directors at the time
the purchases are made); or



--------------------------------------------------------------------------------

(b) as the direct or indirect result of, or in connection with, a
reorganization, merger, share exchange or consolidation (a “Business
Combination”), a contested election of directors, or any combination of these
transactions, Continuing Directors cease to constitute a majority of the Board,
or any successor’s board of directors, within two years of the last of such
transactions; or

(c) the Company consummates a Business Combination, unless immediately following
such Business Combination, (a) all or substantially all of the Persons who were
the Beneficial Owners of the Voting Securities outstanding immediately prior to
such Business Combination beneficially own more than 70% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Company resulting from such Business
Combination (including, without limitation, a company which as a result of such
transaction owns the company through one or more Subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination, of the Voting Securities, (b) no Person (excluding Bruce C.
Gottwald, Floyd D. Gottwald, members of either of their families and any
Affiliate of any of them) beneficially owns 30% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the Company resulting from such Business
Combination and (c) at least a majority of the members of the board of directors
of the Company resulting from such Business Combination are Continuing
Directors.

 

1.08. Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.09. Committee

Committee means the Compensation Committee of the Board.

 

1.10. Common Stock

Common Stock means the common stock of the Company.

 

1.11. Company

Company means NewMarket Corporation.

 

1.12. Continuing Director

Continuing Director means any member of the Board on the date this Plan is
adopted by the Board, or any member of the Board whose subsequent nomination for
election or election to the Board was recommended or approved by a majority of
the Continuing Directors.

 

1.13. Control Change Date

Control Change Date means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.14. Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.



--------------------------------------------------------------------------------

1.15. Fair Market Value

Fair Market Value means, on any given date, the reported closing price of a
share of Common Stock on the New York Stock Exchange, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded on such exchange, all as reported by such source as the Committee
may select. If shares of Common Stock are not then traded on the New York Stock
Exchange, the Fair Market Value shall be determined by the Committee using the
reasonable application of a reasonable method.

 

1.16. Incentive Award

Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
payment, in cash or Common Stock or a combination of cash and Common Stock, from
the Company or a Related Entity.

 

1.17. Option

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.18. Participant

Participant means an employee of the Company or a Related Entity or a member of
the Board or the board of directors of a Related Entity who satisfies the
requirements of Article IV and is selected by the Administrator to receive a
Stock Award, an award of Stock Units, an Incentive Award, an Option, an SAR, or
a combination thereof.

 

1.19. Performance Criteria

Performance Criteria means one or more of (a) cash flow and/or free cash flow
(before or after dividends), (b) earnings per share (diluted and basic earnings
per share), (c) EBITDA (earnings before interest, taxes, depreciation and
amortization), (d) the price of Common Stock, (e) return on equity, (f) total
shareholder return, (g) return on capital (including return on total capital or
return on invested capital), (h) return on assets or net assets, (i) market
capitalization, (j) total enterprise value (market capitalization plus debt),
(k) economic value added, (l) debt leverage (debt to capital), (m) revenue,
(n) income or net income, (o) operating income, (p) operating profit or net
operating profit, (q) operating margin or profit margin, (r) return on operating
revenue, (s) cash from operations, (t) operating ratio, (u) commodity or
operating revenue, and (v) market share.

 

1.20. Person

Person has the meaning set forth in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) of the Exchange Act except that
such term does not include (a) the Company, its Affiliates or any Related
Entity, (b) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or any Related Entity, (c) any
underwriter temporarily holding securities pursuant to any offering of such
securities or (d) a company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
in the Company.



--------------------------------------------------------------------------------

1.21. Plan

Plan means the NewMarket Corporation 2014 Incentive Compensation and Stock Plan.

 

1.22. Related Entity

Related Entity means any entity that directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

 

1.23. SAR

SAR means a stock appreciation right (which may be granted only in conjunction
with an Option) that entitles the holder to receive, with respect to each share
of Common Stock encompassed by the exercise of such SAR, the excess, if any, of
the Fair Market Value at the time of exercise over the Fair Market Value on the
date of grant.

 

1.24. Stock Award

Stock Award means Common Stock awarded to a Participant under Article VIII.

 

1.25. Stock Unit

Stock Unit means an Award, in the amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that enables the holder to receive a payment on the date
specified in the Agreement for each Stock Unit equal to the Fair Market Value of
a share of Common Stock determined as of the date set forth in the Agreement. An
Award of Stock Units may, but is not required to, provide for dividend
equivalents calculated, earned and payable on the terms (if any) set forth in
the Agreement.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company and Related Entities in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and the Related Entities and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of both Options qualifying under Code
section 422 (“incentive stock options”) and Options not so qualifying, and the
grant of SARs, Stock Awards, Stock Units, and Incentive Awards. No Option that
is intended to be an incentive stock option shall be invalid for failure to
qualify as an incentive stock option. The proceeds received by the Company from
the sale of Common Stock pursuant to this Plan shall be used for general
corporate purposes.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Incentive Awards, Stock Units, Options and
SARs upon such terms (not inconsistent with the provisions of this Plan) as the
Administrator may consider appropriate. Such terms may include conditions (in
addition to those contained in this Plan) on the exercisability of all or any
part of an Option or SAR or on the transferability or forfeitability of a Stock
Award, Stock Units, or an Incentive Award, including by way of example and not
of limitation, requirements that the Participant complete a specified period of
employment or service with the Company or a Related Entity, requirements that
the Company achieve a specified level of financial performance or that the
Company achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate



--------------------------------------------------------------------------------

the time at which any Option or SAR may be exercised, the time at which a Stock
Award may become transferable or nonforfeitable or both, or the time at which an
Incentive Award or Stock Units may be settled, or defer the receipt of Common
Stock issuable upon the exercise of the Option or permit the deferral of a Stock
Award; provided that such discretion (i) may not be exercised with respect to an
Award intended to qualify as “performance-based compensation” under Code
Section 162(m) to the extent such discretion would be inconsistent with Code
Section 162(m) and guidance thereunder; and (ii) may not be exercised in a
manner that would violate Code Section 409A, including deferrals relating to
Awards. In addition, the Administrator shall have complete authority to
interpret all provisions of this Plan; to prescribe the form of Agreements; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
in connection with the administration of this Plan shall be final and
conclusive. Neither the Administrator nor any member of the Committee shall be
liable for any act done in good faith with respect to this Plan or any
Agreement, Option, SAR, Stock Award, Stock Unit or Incentive Award. All expenses
of administering this Plan shall be borne by the Company, a Related Entity or a
combination thereof.

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards (i) to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act and (ii) that are not
intended to qualify as “performance-based compensation” for purposes for Code
Section 162(m). The Committee may revoke or amend the terms of a delegation at
any time but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan.

ARTICLE IV

ELIGIBILITY

Any employee of the Company, any member of the Board or any employee or director
of a Related Entity (including a company that becomes a Related Entity after the
adoption of this Plan), is eligible to participate in this Plan if the
Administrator, in its sole discretion, determines that such person has
contributed or can be expected to contribute to the profits or growth of the
Company or a Related Entity.

ARTICLE V

STOCK SUBJECT TO PLAN

 

5.01. Shares Issued

Upon the award of shares of Common Stock pursuant to a Stock Award, award of
Stock Units, or an Incentive Award, the Company may issue shares of Common Stock
from its authorized but unissued Common Stock. Upon the exercise of any Option
or SAR, the Company may deliver to the Participant (or the Participant’s broker
if the Participant so directs), shares of Common Stock from its authorized but
unissued Common Stock.

 

5.02. Aggregate Limit

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options and the grant of Stock
Awards, Stock Units and Incentive Awards, is 1,000,000 shares which shares are
authorized and available for issuance under the NewMarket Corporation 2004
Incentive Compensation and Stock Plan. The maximum aggregate number of shares
that may be issued under this Plan shall be subject to adjustment as provided in
Article XI.



--------------------------------------------------------------------------------

5.03. Reallocation of Shares

If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a related SAR, the number of shares of Common Stock
allocated to the Option or portion thereof may be reallocated to other Options,
SARs, Incentive Awards, Stock Units, and Stock Awards to be granted under this
Plan. If an SAR is terminated, in whole or in part, for any reason other than
its exercise or the exercise of a related Option, the number of shares of Common
Stock allocated to the SAR or portion thereof may be reallocated to other
Options, SARs, Incentive Awards, Stock Units, and Stock Awards to be granted
under this Plan. If a Stock Award is forfeited or terminated, in whole or in
part for any reason, the number of shares of Common Stock allocated to the Stock
Award or portion thereof may be reallocated to other Options, SARs, Incentive
Awards, Stock Units, and Stock Awards to be granted under this Plan. If an
Incentive Award is forfeited or terminated, in whole or in part for any reason,
the number of shares of Common Stock allocated to the Incentive Award or portion
thereof may be reallocated to other Options, SARs, Incentive Awards, Stock
Units, and Stock Awards to be granted under this Plan. Any shares of Common
Stock that are tendered by a Participant or withheld as full or partial payment
of withholding or other taxes with respect to an Option, SAR, Incentive Award,
award of Stock Units, or Stock Award, or as payment for the exercise price of an
Option or SAR under this Plan shall not be reallocated with respect to any Award
to other Awards to be granted under the Plan.

ARTICLE VI

OPTIONS

 

6.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award; provided,
however that no Participant may be granted Options in any calendar year covering
more than 200,000 shares of Common Stock.

 

6.02. Option Price

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted. If an
employee owns or is deemed to own (by reason of the attribution rules of Code
Section 424(d)) more than 10% of the combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation (within the meaning
of Code Sections 424(e) and 424(f)) (a “Ten Percent Stockholder”), and an
incentive stock option is granted to such employee, the Option price of such
incentive stock option shall be not less than the applicable price required by
the Code, currently 110% of the Fair Market Value on the date of grant.

 

6.03. No Repricing

Except for an adjustment authorized under Article XI, the Option price may not
be reduced (by amendment or cancellation of the Option or otherwise) after the
date of grant.

 

6.04. Maximum Option Period

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted. The maximum period in which an incentive stock
option granted to a Ten Percent Stockholder may be exercised is the applicable
period required by the Code, currently five years from the date such incentive
stock option was granted. The terms of any Option may provide that it has a term
that is less than such maximum period.



--------------------------------------------------------------------------------

6.05. Nontransferability

Except as provided in Section 6.06, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any SAR that relates to such Option must be transferred to the
same person or persons or entity or entities. Except as provided in
Section 6.06, during the lifetime of the Participant to whom the Option is
granted, the Option may be exercised only by the Participant. No right or
interest of a Participant in any Option shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

6.06. Transferable Options

Section 6.05 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time. The holder of an
Option transferred pursuant to this section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution. In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
SAR that relates to such Option must be transferred to the same person or
persons or entity or entities.

 

6.07. Employee Status

For purposes of determining the applicability of Code section 422 (relating to
incentive stock options), or if the terms of any Option provide that it may be
exercised only during employment or continued service or within a specified
period of time after termination of employment or service, the Administrator may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.

 

6.08. Exercise

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under the Plan and all
plans of the Company and its Related Entities) may not be first exercisable in a
calendar year for stock having a Fair Market Value (determined as of the date an
Option is granted) exceeding the limit prescribed by Code section 422(d). An
Option granted under this Plan may be exercised with respect to any number of
whole shares less than the full number for which the Option could be exercised.
A partial exercise of an Option shall not affect the right to exercise the
Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option. The
exercise of an Option shall result in the termination of any SAR to the extent
of the number of shares with respect to which the Option is exercised.

 

6.09. Payment

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator, or through a
cashless exercise procedure approved by Administrator involving a securities
broker approved by the Administrator. Subject to rules established by the
Administrator and if provided in an Option Agreement, payment of all or part of
the Option price may



--------------------------------------------------------------------------------

be made with shares of Common Stock including by (i) surrender to the Company of
shares of Common Stock, (ii) attestation of Common Stock ownership, and
(iii) for Options not intended to be incentive stock options, receipt by the
Participant of fewer shares that would otherwise be issuable on exercise of the
Option (“net exercise”). If Common Stock is used to pay all or part of the
Option price, the sum of the cash and cash equivalent and the Fair Market Value
(determined as of the day preceding the date of exercise) of the shares
surrendered must not be less than the Option price of the shares for which the
Option is being exercised.

 

6.10. Change in Control

The terms of each outstanding Option on and after a Control Change Date shall be
governed by applicable Agreement.

 

6.11. Shareholder Rights

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

6.12. Disposition of Stock

A Participant shall notify the Company of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an incentive stock option
if such sale or disposition occurs (a) within two years of the grant of an
Option or (b) within one year of the issuance of the Common Stock to the
Participant. Such notice shall be in writing and directed to the Secretary of
the Company.

ARTICLE VII

SARS

 

7.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award; provided, however, no Participant
may be granted SARs in any calendar year covering more than 200,000 shares of
Common Stock. For purposes of the foregoing limit, an Option and SAR shall be
treated as a single award. In addition, no Participant may be granted SARs
(under all incentive stock option plans of the Company and its Affiliates) that
are related to incentive stock options which are first exercisable in any
calendar year for stock having an aggregate Fair Market Value (determined as of
the date the related Option is granted) that exceeds the limit prescribed by
Code section 422(d).

 

7.02. Maximum SAR Period

The period in which an SAR may be exercised shall not be longer than the term of
the related Option. The terms of any SAR may provide that it has a term that is
less than such maximum period.

 

7.03. Nontransferability

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution. In
the event of any such transfer, an SAR and the related Option must be
transferred to the same person or persons or entity or entities. Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant. No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.



--------------------------------------------------------------------------------

7.04. Transferable SARs

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than an SAR that is related to an incentive stock option, may be
transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time. The holder of an SAR transferred pursuant to this
section shall be bound by the same terms and conditions that governed the SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the SAR except by will or the laws of descent
and distribution. In the event of any transfer of an SAR (by the Participant or
his transferee), the SAR and the related Option must be transferred to the same
person or persons or entity or entities.

 

7.05. Exercise

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that an SAR that is related to an incentive stock option may
be exercised only to the extent that the related Option is exercisable and only
when the Fair Market Value exceeds the option price of the related Option. An
SAR granted under this Plan may be exercised with respect to any number of whole
shares less than the full number for which the SAR could be exercised. A partial
exercise of an SAR shall not affect the right to exercise the SAR from time to
time in accordance with this Plan and the applicable Agreement with respect to
the remaining shares subject to the SAR. The exercise of an SAR shall result in
the termination of the related Option to the extent of the number of shares with
respect to which the SAR is exercised.

 

7.06. Change in Control

The terms of each outstanding SAR on and after a Control Change Date shall be
governed by the applicable Agreement.

 

7.07. Employee Status

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.08. Settlement

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock. No fractional share will be deliverable upon the exercise
of an SAR but a cash payment will be made in lieu thereof.

 

7.09. Shareholder Rights

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.



--------------------------------------------------------------------------------

ARTICLE VIII

STOCK AWARDS

 

8.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 200,000 shares of Common Stock and provided, further that the issuance
of a Stock Award in settlement of a Stock Award shall not be subject to the
foregoing share limitation.

 

8.02. Vesting

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement. By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Company and its
Related Entities before the expiration of a stated period or if the Company, a
Related Entity, the Company and its Related Entities or the Participant fails to
achieve stated performance goals, including performance goals stated with
reference to Performance Criteria. The Administrator, in its discretion, may
waive the requirements for vesting or transferability for all or part of the
shares subject to a Stock Award in connection with a Participant’s termination
of employment or service, but only to the extent permitted by Code
Section 162(m) and guidance thereunder in the case of Stock Awards intended to
qualify as “performance-based compensation” for purposes of Code Section 162(m).

 

8.03. Employee Status

If the terms of any Stock Award provide that shares may become transferable and
nonforfeitable thereunder only after completion of a specified period of
employment or service, the Administrator may decide in each case to what extent
leaves of absence for governmental or military service, illness, temporary
disability, or other reasons shall not be deemed interruptions of continuous
employment or service.

 

8.04. Change in Control

The terms of each outstanding Stock Award on and after a Control Change Date
shall be governed by the applicable Agreement.

 

8.05. Shareholder Rights

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all the rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that during such period (a) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award (“awarded shares”), (b) the
Participant will deliver to the Company a stock power, endorsed in blank, with
respect to the awarded shares, and (c) the Company’s transfer agent will hold
the awarded shares in a book entry account for the benefit of the Participant,
the terms of which account shall restrict the transferability of shares held in
the account until the awarded shares are transferable and are no longer
forfeitable. The limitations set forth in the preceding sentence shall not apply
after the awarded shares are transferable and no longer forfeitable.



--------------------------------------------------------------------------------

ARTICLE IX

STOCK UNITS

 

9.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards; provided, however,
that no Participant may receive awards of Stock Units in any calendar year for
more than 200,000 shares of Common Stock.

 

9.02. Terms and Conditions

The Administrator, on the date of grant of the Award, may prescribe that the
Stock Units or a portion thereof, will be earned, and the Participant will be
entitled to receive a payment pursuant to the Award of Stock Units, only upon
the completion of a specified period of employment or service or satisfaction of
specified financial or other performance goals, including goals stated with
reference to Performance Criteria, or on the basis of such other criteria as may
be prescribed by the Administrator and set forth in the Agreement.

 

9.03. Payment

In accordance with the Agreement, the amount payable when an award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock. A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof. In
accordance with and subject to the terms of the Agreement, a Participant may be
entitled to dividend equivalents (calculated in accordance with the Agreement)
at or prior to the time an award is earned. Such dividend equivalents may be
payable in cash, Common Stock or a combination of cash and Common Stock, as
determined by the Administrator in its sole discretion.

 

9.04. Nontransferability

Except as provided in Section 9.05, Participant may not sell, transfer, pledge,
exchange, hypothecate, or otherwise dispose of an award of Stock Units other
than by will or the laws of descent and distribution. The limitations set forth
in the preceding sentence shall not apply to Common Stock issued as payment
pursuant to an award of Stock Units.

 

9.05. Transferable Stock Units

Section 9.04 to the contrary notwithstanding, an award of Stock Units may be
transferred pursuant to the Agreement, by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of Stock Units
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Stock Units during the period that they were held
by the Participant; provided, however that such transferee may not transfer
Stock Units except by will or the laws of descent and distribution.

 

9.06. Employee Status

If the terms of an award of Stock Units provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.



--------------------------------------------------------------------------------

9.07. Change in Control

The terms of each outstanding award of Stock Units on and after a Control Change
Date shall be governed by the applicable Agreement.

 

9.08. Shareholder Rights

No Participant shall, as a result of receiving an award of Stock Units, have any
rights as a shareholder of the Company or any Related Entity on account of such
award until, and except to the extent that, the Stock Units are earned and
settled in shares of Common Stock.

ARTICLE X

INCENTIVE AWARDS

 

10.01. Award

The Administrator will designate Participants to whom Incentive Awards are made.
All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator. With
respect to an Incentive Award based on a performance period of one year, no
Participant may receive an Incentive Award payment in any calendar year that
exceeds $2,000,000.

 

10.02. Terms and Conditions

The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award. Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance goals are satisfied during a performance period of at least
one year after the grant of the Incentive Award. By way of example and not of
limitation, the performance goals may provide that the Incentive Award will be
earned only if the Company, a Related Entity or the Company and its Related
Entities achieve stated objectives, including objectives stated with reference
to Performance Criteria. The Administrator, at the time an Incentive Award is
made, shall also specify when amounts shall be payable under the Incentive Award
and whether amounts shall be payable in the event of the Participant’s death or
disability or a Change in Control.

 

10.03. Nontransferability

Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

10.04. Transferable Incentive Awards

Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time. The holder of an Incentive
Award transferred pursuant to this Section shall be



--------------------------------------------------------------------------------

bound by the same terms and conditions that governed the Incentive Award during
the period that it was held by the Participant; provided, however, that such
transferee may not transfer the Incentive Award except by will or the laws of
descent and distribution.

 

10.05. Employee Status

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.

 

10.06. Change in Control

The terms of each outstanding Incentive Award on and after a Control Change Date
shall be governed by the applicable Agreement.

 

10.07. Shareholder Rights

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Related Entity on account of such
award until, and except to the extent that, the Incentive Award is earned and
settled in shares of Common Stock.

ARTICLE XI

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum number of shares as to which Options, SARs, Incentive Awards, Stock
Units, and Stock Awards may be granted under this Plan; and the terms of
outstanding Stock Awards, Options, Incentive Awards, Stock Units and SARs; and
the per individual limitations on the number of shares of Common Stock for which
Options, SARs, Stock Units, Incentive Awards, and Stock Awards may be granted
shall be adjusted as the Committee shall determine to be equitably required in
the event that (a) the Company (i) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or (ii) engages in a
transaction to which Code section 424 applies, (b) there occurs any other event
which, in the judgment of the Committee necessitates such action or (c) there is
a Change in Control. Any determination made under this Article XI by the
Committee shall be final and conclusive. Adjustments made under this Article XI
shall be effected in compliance with Code Section 162(m) with respect to Awards
intended to constitute qualified performance-based compensation under Code
Section 162(m).

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options, SARs, Incentive Awards, Stock Units and
Stock Awards may be granted, the per individual limitations on the number of
shares of Common Stock for which Options, SARs, Incentive Awards, Stock Units,
or Stock Awards may be granted or the terms of outstanding Stock Awards,
Options, Incentive Awards, Stock Units or SARs.

The Committee may make Stock Awards and may grant Options, SARs, Stock Units and
Incentive Awards in substitution for phantom shares, stock awards, stock
options, stock appreciation rights, or similar awards held by an individual who
becomes an employee of the Company or a Related Entity in connection with a
transaction or event described in the first paragraph of this Article XI.
Notwithstanding any provision of the Plan (other than the limitation of
Section 5.02), the terms of such substituted Stock Awards, Options, Incentive
Awards, Stock Units or SARs shall be as the Committee, in its discretion,
determines is appropriate.



--------------------------------------------------------------------------------

ARTICLE XII

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted, an Incentive Award or award of Stock Units is settled or
for which an Option or SAR is exercised may bear such legends and statements as
the Administrator may deem advisable to assure compliance with federal and state
laws and regulations. No Option or SAR shall be exercisable, no Stock Award
shall be granted, no Common Stock shall be issued, no certificate for shares
shall be delivered, and no payment shall be made under this Plan until the
Company has obtained such consent or approval as the Administrator may deem
advisable from regulatory bodies having jurisdiction over such matters.

ARTICLE XIII

GENERAL PROVISIONS

 

13.01. Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Company or a
Related Entity or in any way affect any right or power of the Company or a
Related Entity to terminate the employment or service of any individual at any
time with or without assigning a reason therefore.

 

13.02. Unfunded Plan

The Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

13.03. Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

13.04. Code Section 409A

This Plan is intended to provide compensation that is exempt from or that
complies with Code Section 409A, and ambiguous provisions, if any, in this Plan
or an Agreement shall be construed and administered in a manner that is
compliant with or exempt from the application of Code Section 409A, as
appropriate. For purposes of Code Section 409A, each payment under this Plan
shall be deemed a separate payment. Notwithstanding any provision of this Plan
to the contrary, if the Participant is a “specified employee” within the meaning
of Code Section 409A as of the date of the Participant’s termination of
employment and the Company determines, in good faith, that immediate payment of
any amount or



--------------------------------------------------------------------------------

benefits under this Plan would cause a violation of Code Section 409A, then any
amounts or benefits that are payable under this Plan due to the Participant’s
“separation from service” within the meaning of Code Section 409A which (i) are
subject to the provisions of Code Section 409A; (ii) are not otherwise excluded
under Code Section 409A; and (iii) would otherwise be payable during the first
six-month period following such separation from service, shall be paid on the
first business day next following the earlier of (1) the date that is six months
and one day following the date of termination or (2) the date of the
Participant’s death.

Nothing in this Plan or an Agreement shall constitute a representation by the
Company to a Participant regarding the tax consequences of any Award. Although
the Company may endeavor to avoid adverse tax treatment (e.g., under Code
Section 409A), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable tax treatment. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under this Plan.

 

13.05. Code Section 162(m)

This Plan is intended to permit the award of qualified performance-based
compensation under Code Section 162(m). This Plan and Agreements hereunder shall
be interpreted and administered to comply with Code Section 162(m) and guidance
thereunder, including, without limitation, Treasury Regulation
Section 1.162-27(e) as to Awards intended to constitute qualified
performance-based compensation.

 

13.06. Tax Withholding

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan. In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

ARTICLE XIV

AMENDMENT

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(a) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article XI)
or (b) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Stock Award, Incentive Award,
award of Stock Units, Option or SAR outstanding at the time such amendment is
made.

ARTICLE XV

DURATION OF PLAN

No Stock Award, Incentive Award, Stock Units, Option or SAR may be granted under
this Plan more than ten years after the earlier of the date the Plan is adopted
by the Board or the date that the Plan is approved in accordance with Article
XVI. Stock Awards, Incentive Awards, Stock Units, Options and SARs granted
before that date shall remain valid in accordance with their terms.



--------------------------------------------------------------------------------

ARTICLE XVI

EFFECTIVE DATE OF PLAN

Options, SARs, Stock Units, and Incentive Awards may be granted under this Plan
upon its adoption by the Board, provided that no Option or SAR shall be
exercisable and no award of Stock Units or Incentive Award shall be effective
unless this Plan is approved by a majority of the votes cast by the Company’s
shareholders, voting either in person or by proxy, at a duly held shareholders’
meeting at which a quorum is present or by unanimous consent. Stock Awards may
be granted under this Plan upon the later of its adoption by the Board or its
approval by shareholders in accordance with the preceding sentence.